Citation Nr: 0803524	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial evaluation for 
adenocarcinomna of the prostate, currently evaluated as 40 
percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from February 1967 to April 
1969 which included service in Vietnam.  He was born in 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, NV in December 2004.

It is noted that a 100 percent shedular evaluation was in 
effect for the veteran's service-connected adencarcinoma of 
the prostate from June 9, 2004 until March 1, 2005, when the 
40 percent rating was assigned; the current appeal deals only 
with the rating assigned since March 1, 2005.    

During the course of the current appeal, service connection 
has also been granted for impotency, for which a 
noncompensable rating was assigned; and special monthly 
compensation on account of loss of use of a creative organ, 
both from June 9, 2004.  Neither of these issues are part of 
the current appeal.

Service connection is also in effect for osteoarthritis of 
the left knee, status post-arthroplasty, rated as 30 percent 
disabling; multiple osteochondroma of the right lower 
extremity, rated as 20 percent disabling; and paralysis, 
right lateral femoral cutaneous nerve, rated as 10 percent 
disabling.

The combined schedular evaluation has been 70 percent since 
March 1, 2005.  Throughout the current appeal, the veteran 
has raised issues with regard to the combining of ratings 
versus adding the aggregate amounts to reach a total.  And 
while some explanations have been given to the veteran in 
that regard, and he has continued to disagree with the 
rationale provided, this issue has not been perfected on 
appeal. 

The veteran provided testimony before a Decision Review 
Officer (DRO) at the VARO in June 2005; a transcript is of 
record. 


FINDING OF FACT

Evidence of record and resolution of doubt establish that the 
veteran's service-connected residuals of prostate cancer are 
manifested by findings of urinary leakage/incontinence 
requiring the use of an appliance, usually a condom catheter, 
or alternative wearing of absorbent materials which must be 
changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for a rating of 60 percent and no more for the 
residuals of prostate cancer for the period since March 1, 
2005, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran filed his claim for service connection for 
prostate cancer in June 2004. Action by the VARO in December 
2004 granted service connection for prostate cancer on the 
basis of the veteran's presumed exposure to Agent Orange, 
assigned a 100 percent rating from June 19, 2004, and reduced 
that rating to 40 percent effective March 1, 2005.  Although 
the veteran's disagreement (December 2004) with the rating 
assigned related only to that rating assigned since March 1, 
2005, it is still the initial rating action with which he 
submitted his NOD, dated in January 2005, and accordingly, 
the issue is as described on the front page of this decision.  

A letter from the VARO asking for evidence, etc. was sent in 
February 2005.  The veteran asked for review by a DRO, which 
was acknowledged in correspondence in March 2005.  
Correspondence was sent with regard to his hearing in May 
2005; and a hearing was held in June 2005.  Records were 
obtained from the VA medical facility relating to care since 
his cancer was diagnosed.  A DRO decision in July 2005 
confirmed the 40 percent rating.  An SOC was issued in July 
2005.

The veteran's Substantive Appeal, a VA Form 9, was filed in 
September 2005.  A  letter discussing the consequences of 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), was sent 
to him in March 2006.  SSOC's were issued in June and 
November 2006.

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing has been cured and was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he had no other information 
or evidence to give VA to substantiate his claim.

Neither has the veteran suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The RO provided 
appropriate notice, and the appellant has not demonstrated 
any error therein.  Thus, the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  
However, due to the nature of the action taken herein, the 
use of these provisions of Fenderson are unnecessary. 

The veteran's current rating for his adenocarcinoma of the 
prostate is derived from 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7527.  This code, for prostate gland injuries, 
infections, hypertrophy, and postoperative residuals, states 
those symptoms will be rated as either voiding dysfunction or 
urinary tract infections, whichever is predominant.  Only the 
predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a 
(2007).

The post service treatment records do not reveal any 
diagnosis of urinary tract infections.  Even if such were the 
case, the highest rating assigned for disability due to 
urinary tract infections is a 30 percent rating, (absent 
renal dysfunction, which is also not shown here).  The 
veteran is seeking a rating in excess of the currently 
assigned 40 percent. 

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding.  For instance, when there is urinary incontinence, a 
60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.

Where there is urinary frequency, a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  A 20 
percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or; awakening to void two times per night. 38 
C.F.R. § 4.115a.

III.  Factual Background and Analysis

As noted above, and given the possible alternatives for 
raising the veteran's schedular rating above the 40 percent 
now assigned, the rating options are virtually limited to 
being based on his urinary incontinence under the provisions 
cited above, which provides for a maximum schedular 60 
percent rating when there is urine leakage/incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
The 40 percent rating reflects the criteria showing that 
these materials are changed 4 times or less a day.  Thus the 
crucial question becomes the quantity of absorbent materials 
or alternative means to control his problem as may be 
required.  In some ways, this criteria is a bit unique in 
that it requires clinical confirmation but additional 
personal verification and intimate detailed observation.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 
91 (1993).  

However, lay statements may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007);  see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
absent corroborative contemporaneous medical evidence).

The Board finds that this specific regulatory criteria as 
relates to the case at hand uniquely, and particularly, 
requires the substantive contribution of an observer as to 
the veteran's circumstances, a position for which he is 
qualified and not precluded.

Clinical records have shown that since his active treatments 
for cancer, the veteran has had residuals including both 
urinary frequency as well as incontinence.  Before the 
significant regimen of cancer medication itself was concluded 
he said he changed pads about 2-4 times per day.  He had 
taken medications for his urinary frequency, some of which 
was more beneficial than others; yet he still has nocturia, 
weak urine stream and urgency.  Since vigorous medications 
and radon seeding treatment has concluded, he has had 
increased urgency and incontinence.

The veteran testified at a hearing in June 2005 that now that 
the immediate cancer care is over, he wears and changes 4 or 
more pads, sometimes as many as 7 in a given day, every day, 
and that is just during the time he is at work, yet he still 
has accidents for which he is required to take extra pants.  
He has also had accommodations made and his office location 
changed because there were times when he was unable to get 
the bathroom in a timely manner.  

A special VA examination was undertaken in August 2006 to 
assess his current condition.  At that time, he indicated 
that he still had urinary frequency every 1-2 hours and 
nocturia, 2-3 times a night.  He also had dribbling, some 
feeling of retention, some dysuria and some weakness of the 
stream and hesitancy.  He also had incontinency for which he 
wore pads.  When asked about the extent of pad wearing, the 
veteran confirmed that he changed the pads on an average of 
every 4 hours or 6 times a day.

Communications are in the file reflecting that in addition to 
wearing pads at work and home, and having changes of 
underwear, etc, when he is not going to be able to get to a 
bathroom in a public place or similar circumstances, he uses 
a condom catheter.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although we have an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The sole issue in this case rests on the details of what is 
required to keep the veteran reasonably dry during the day, 
both at work and at home.  In this regard, since his clinical 
regimen for cancer has ceased, it is not questioned but that 
he has had considerable incontinence.  

Clinical records since 2004, his testimony and written 
correspondence, and the recent confirmation to VA examiners 
in person and by telephone has been entirely consistent, 
e.g., he must change the absorbent material pads more than 4 
times a day, and often 7 times or more, and this may be just 
during his working shift.  He has indicated that when he is 
going to be unable to reach a bathroom or change the pads, he 
uses a condom catheter.  

With due regard to this pivotal and somewhat unique element 
of rating this given disability, it would be difficult to 
prescribe a more definitive manner of quantifying the 
applicable measurements.  The veteran has given VA all the 
information requested and all that is seemingly available.  
He has well represented himself. 

One might hope that his incontinence predicament might 
improve with time, but that does not appear to be an 
immediate or viable prospect at the moment.  In describing 
his situation, notwithstanding his embarrassment at certain 
aspects thereof, his candid presentations are not only 
consistent with one another, but also with the external 
examination findings and the reports of his evaluating 
physicians.  All in all, these evidentiary  presentations are 
found to be entirely credible.  

The Boards find that the evidence may not be entirely 
unequivocal in this regard, but that it is certainly in 
equipoise, and with resolution of doubt in his favor, a 60 
percent rating is reasonable warranted for adenocarcinoma of 
the prostate from March 1, 2005.

IV.  Additional Considerations

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. 38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In this case, the veteran's service-connected adenocarcinoma 
of the prostate (other than when under active treatment for 
the cancer itself and thereafter as prescribed by regulations 
when he was in receipt of the 100 percent schedular rating) 
alone has not been productive of a marked interference with 
employment and has not necessitated frequent periods of 
hospital care, such as to render impractical the application 
of the regular schedular standards.  Such disorder 
undoubtedly limits the veteran's ability to perform certain 
work-related tasks, and the discomfiture at work is easily 
understood from the evidence cited above.  But the assigned 
schedular rating contemplates such industrial impairment.  As 
such, it cannot be reasonably concluded that assignment of a 
higher rating is warranted on an extraschedular basis.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation for adenocarcinoma of the prostate of 60 
percent and no more is granted; the appeal is, to this 
extent, allowed, subject to the regulatory criteria 
pertaining to the payment of monetary awards.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


